Citation Nr: 1517191	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right ankle condition.

2. Entitlement to service connection for a neck condition, claimed as a neck injury

3. Entitlement to service connection for low back condition, claimed as low back pain.

4.  Entitlement to service connection for a right hip and pelvic condition, to include hip/pelvic displacement.

5.  Entitlement to service connection for a left hip and pelvic condition, to include hip/pelvic displacement.

6.  Entitlement to service connection for a right shoulder condition.

7.  Entitlement to service connection for a left shoulder condition.

8. Entitlement to service connection for a right wrist condition.

9. Entitlement to service connection for headaches.

10.  Entitlement to service connection for nausea.

11.  Entitlement to service connection for confusion and dizziness.

12. Entitlement to service connection for sinus problems.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1994 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

Several of these claims were previously denied by the agency of original jurisdiction (AOJ) without the Veteran having perfected an appeal to the Board.  Reconsideration of these claims is necessary, however, as it appears that additional service treatment records (STRs), especially a Medical Evaluation Board report, were subsequently associated with the record.  As such, all of the Veteran's original claims must be reconsidered.  See 38 C.F.R. § 3.156(c).  

Following the last adjudication of the case by the AOJ, the Veteran submitted additional pertinent evidence in support of her appeal.  She did not waive initial RO jurisdiction of this evidence.  Because the Board is granting certain claims that were not withdrawn and remanding the remaining claims, the Board can proceed with appellate consideration, including consideration of this evidence.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issues of service connection for (1) a right hip and pelvic condition, to include hip/pelvic displacement; (2) a left hip and pelvic condition, to include hip/pelvic displacement; (3) a right shoulder condition; (4) a left shoulder condition; and (5) nausea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2015 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issues of service connection for a sinus condition, right wrist condition, confusion and dizziness condition, and a right ankle condition.

2.  The evidence makes it at least equally likely that the Veteran currently has disabilities in the neck, back, and headaches, as a result of a motor vehicle accident during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran through her authorized representative have been met as to the issue of service connection for a right ankle condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran through her authorized representative have been met as to the issue of service connection for a right wrist condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran through her authorized representative have been met as to the issue of service connection for confusion and dizziness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal by the Veteran through her authorized representative have been met as to the issue of service connection for sinus problems.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria to establish service connection for a neck disability are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2014).

6.  The criteria to establish service connection for a low back disability are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2014).

7.  The criteria to establish service connection for a headache disability are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her attorney at the January 2015 Board hearing, withdrew her appeal of the issues of service connection for a sinus condition, right wrist condition, confusion and dizziness condition, and a right ankle condition.  Board Hr'g Tr. 2.  Therefore, with regard to these issues, there remain no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.

II.  Service Connection - Neck, Back, and Headaches

The Veteran maintains that she currently has medical disabilities in the neck and back, plus headaches, which stem from a motor vehicle accident (MVA) that occurred during service in May 1997.  Board Hr'g Tr. 3.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

After careful consideration, the Board must find that the current evidentiary record supports a grant of service connection for these three claims.  

(1) Current Diagnosis

First, the record on appeal confirms a present diagnosis in the neck and back.  There is also a diagnosis of headaches.  As summarized in a January 2013 private examiner's report, these diagnoses were made by the Veteran's chiropractors, and they consisted of back and neck strain/sprain, cervical torticollis, costoclavicular syndrome, segmental dysfunction sacral region, and myofascial pain.  The diagnosis pertinent to headaches has been given simply as "headaches."  

In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to each claim.  See Davidson, 581 F.3d at 1316.

As a final matter, the Board notes that the Veteran has also been diagnosed with spina bifida in the back.  Spina bifida is a congenital defect, which cannot be aggravated by service.  Johnson v. Shinseki, 23 Vet. App. 344, 347 (2010); Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993).  As a result, service connection cannot be granted for that condition.  See 38 C.F.R. § 3.303(c).  Any question as to superimposed disease is moot in light of the Board's grant of service connection for the complete disability picture in the back.  

(2) In-Service Injury

Next, the evidence of record confirms that the Veteran was involved in a motor vehicle accident (MVA) during service in May 1997.  Although no records were made at the time of the event, such as hospital records or police reports, there is no material dispute that this MVA occurred.  In fact, the Veteran presented for treatment three days later with complaints of low back pain since the event.  

Accordingly, the second element of a service connection claim, an in-service injury, is established.  See Davidson, 581 F.3d at 1316.

(3) Nexus

Finally, the record contains evidence making it at least equally likely that the current neck, back, and headache disabilities are a result of the MVA during service.

On this question, there is some conflicting evidence with regard to the neck and back.  

Tending to increase the likelihood of a nexus, the Veteran began treatment with a private chiropractor starting almost immediately after the MVA in 1997.  In August 1997, which was several months before she left service in December 1997, this private chiropractor wrote an assessment indicating, in relevant part, that:

It should be noted however that the objective tests have shown a consistent presentation since the point of initial evaluation.  It is therefore my opinion that the patient has developed chronic residual injuries resulting from the MVA noted above.  //  It is also my opinion that the residuals are the result of the body's healing response to muscular and ligamentous injuries, resulting in deposits of scar and fibrotic tissue which are known to be weaker, less elastic, less resilient, and more pain-sensitive than the initial preinjured tissues.  Over time, this will lead to a loss of spinal mobility and decreased range of motion while allowing for frequent exacerbations of pain and muscle spasms in times of stress or overuse.  //  It is well-documented in the literature that ligamentous injuries of this magnitude create instability which over time will accelerate early degenerative arthritis of the cervical spine, which may further restrict range of motion and create pain later in life. Based on these factors and the continued objective findings, I believe that this patient has reached a level of maximum improvement with a degree of ligamentous instability. . . . //  Long-term prognosis in this case is therefore somewhat guarded due to the expectation of future residuals.

This chiropractor's assessment tends to increase the likelihood of a nexus because it suggests that, even early on, there appeared in a medical professional's opinion to be a potential for long-term consequences from the MVA.  

Next, in March 2010, a different private chiropractor wrote that the Veteran: 

She has significant soft tissue fibrosis and scar tissue as a result of previous injury and resultant soft tissue repair. Treatment includes spinal manipulation, electric muscle stimulation and education regarding self help techniques-and exercise instruction.  As a result of her spinal misalignment issues she has recurrent headaches, generalized neck and shoulder blade area pain.  She also experiences chronic sinusitis and occasional-vertigo . . . .  I feel all of her symptoms are as a result of her myofascial pain syndrome and mechanical dysfunction.

(This same chiropractor wrote an earlier letter in September 2009, which gives an opinion that is the same in all material respects.)

As stated, this chiropractor's opinion directly links the Veteran's ongoing neck, back, and headache symptoms to the injuries resulting from the MVA, which tends to further increase the likelihood of a nexus in this case.  

Finally, a private registered nurse evaluated the Veteran's case and authored a supporting opinion in January 2013.  She concluded that:

Based on [the Veteran's] clinical presentation, long-term and continued treatment for back and neck conditions, and diagnoses of cervical torticollis, costoclavicular syndrome, segmental dysfunction sacral region and myofascial pain, I opined [the Veteran's] current neck and back conditions, to include neck and low back pain are at least as likely as not the result of the 1997 in-service motor vehicle accident.

This nurse appears to have considered all the relevant information.  She also thoroughly explained the reasoning underpinning her opinion.  The opinion is also clearly stated without any equivocation or speculation.  As such, it is additional evidence tending to indicate a nexus in this case.  

All three of these private opinions appear to have been generated for the purpose of developing evidence to further a specific goal (to be separated from service or to support the instant appeal).  Thus, none of them can be relied on as entirely independent, impartial, and objective evidence.  Nonetheless, the Board has no basis at this point to discount the probative weight of these medical opinions entirely.  Therefore, they are accorded an appropriate degree of probative value in support of a nexus.  

More objective, a November 2004 chiropractor's handwritten notation regarding the Veteran's complaints of pain reads:  "Cause is most likely combination of multiple injuries - bicycle/car over past several years."  

This November 2004 opinion is further evidence of a nexus here.  

The Board wishes to note a final medical opinion, which is located in the February 2009 chart of a private chiropractor.  It states that:

It should be noted that the patient was under care prior for care [sic] and intervention. That acute condition was not resolved, however today she presents with increasing clinical complaints.  Although no specific physical trauma was noted, she has had increased stress of many varieties.  Based upon the subjective evidence, the objective findings, and clinical experience in these matters, I consider this a new and distinct incident and I will treat it as such.

This opinion is not clearly favorable or unfavorable as it indicates both ongoing symptomatology and a "new and distinct," i.e., an intercurrent cause for her symptoms.  Although it is generally outside the Board's role as a non-medical expert to determine the meaning of any medical findings, it appears reasonable to interpret this notation as indicating that the Veteran had ongoing symptoms after the end of the prior treatment, but the presenting reason for seeking treatment (as opposed to symptoms) was due to the "new and distinct incident."  See Kahana, 24 Vet. App. at 438 (Although the Board in its lay capacity may permissibly draw 'inference[s] based on the evidence,' it may not reach any inferences resulting in a medical determination unless independent and cited.); Jandreau, 492 F.3d at 1376-77.  This reading is consistent with, for instance, a November 2004 chiropractic record, which states that the Veteran's symptoms had "[s]tarted up again, about 2 weeks ago," but the symptoms had "developed from [an] Auto Accident // date occurred May 1997 ... Off and on since 1997."  See Acevedo v. Shinseki, 25 Vet. App. 286 , 293-94 (2012) (A VA examination report "must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.").

Thus, applying interpretative doubt to the February 2009 medical record, it would appear to be further favorable evidence of a nexus.  Kahana, 24 Vet. App. at 435.

Finally, the Veteran herself has stated her belief that the current conditions are due to the in-service MVA.  As a general principle, it is commonly understood that a traumatic injury, such as an MVA, may cause long-term medical problems, particularly in the joints of the neck and back.  On this foundation, particularly when considered in the context of her own experience of ongoing symptomatology after the MVA, the Veteran's own belief that her neck and back conditions are related to the in-service MVA has some tendency to further increase the likelihood of a nexus in this case.  

On the other hand, tending to weigh against a positive nexus finding is the opinion of a VA examiner who wrote in December 2010 that the claimed conditions had "no nexus connection, are not caused by, or the result of, her 1997 MVA."  In support of this opinion, the VA examiner carefully analyzed the medical and lay evidence of record.  This examiner also explained the basis underpinning her rationale.  

Ultimately, the VA examiner's difference of opinion appears to hinge solely on whether the Veteran had ongoing symptomatology after the MVA until presenting for treatment again in April 2002.  The private evaluators found positive evidence of ongoing symptomatology during this intervening time period.  The VA examiner found an absence of such symptomatology, largely due to the absence of treatment records.  The VA examiner's reliance on an absence of evidence in this regard is problematic for two reasons.  

First, and most obviously, the VA examiner relied on an absence of documented treatment where the Court has repeatedly reminded the Board that, as a matter of law, it is "[c]ontinuing symptoms, not treatment, [that] must be the focus of the evidentiary analysis."  Fountain v. McDonald,  --- Vet. App. ----, 2015 WL 510609 (Vet. App. 2015).  

Second and relatedly, this VA examiner stepped outside of her role as a medical expert and gave an opinion on the Veteran's credibility.  See Colayong v. West, 12 Vet. App. 524, 534-35 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994) (same).  The examiner's conclusion is not entirely unfounded or an unreasonable interpretation of the facts presented.  Nonetheless, the VA examiner's reliance on her own credibility finding appears to have skewed the examiner's opinion of the Veteran personally, and that this, as opposed to the merits of the medical question presented, is what materially influenced the opinion given.  Thus, it appears that this VA examiner's opinion, as with the private examiners, was not entirely objective, independent, and impartial as it pertains the medical question at issue.  

Furthermore, the VA examiner relied on an April 2002 chiropractic record, which the VA examiner interpreted as showing that the Veteran's pain was "caused by driving 12 hours on 4/29/2002."  Looking to this actually treatment record indicates that the VA examiner took this reference to driving 12 hours out of context.  Although it does refer to "Driving 12 HRS 4/29/02," which was written where asked "In your own words cause of the condition or how you were injured," this same treatment record later refers to driving as an activity that aggravated her condition.  Particularly important in this appeal, this same treatment records refers to the May 1997 MVA in at least three locations, including where asked "Date of 1st Symptoms/Accident," which was after the "Yes" box was checked where asked "From an Auto Accident."  Thus, it seems more reasonable to interpret this report as indicating no more than that driving for 12 hours on 4/29/02 was the immediate aggravating factor for her symptoms.  

For these reasons, the Board must assign the VA examiner's opinion discounted probative weight.  

Overall, when evaluating the relative probative weight of the favorable and unfavorable evidence, the Board can find none of the evidence to have any more compelling weight.  Thus, the evidence is in relative equipoise as to the nexus question regarding the neck and back.  

With specific regard to headaches, the Board will separately note that the collective evidence, including the December 2010 VA examiner's opinion, tends to make it likely that the Veteran's headaches are related to her neck disability and arose as a direct consequence of the MVA.  The March 2010 private chiropractor's opinion letter specifically states that "as a result of her spinal misalignment issues, she has recurrent headaches . . . ."  As such, service connection for headaches is warranted.  

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of the claims of service connection for a neck condition, a low back condition, and headaches. Therefore, service connection is warranted, and the claims must be granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for a right ankle condition.

The appeal is dismissed as to the issue of entitlement to service connection for a right wrist condition.

The appeal is dismissed as to the issue of confusion and dizziness.  

The appeal is dismissed as to the issue of sinus problems. 

Service connection for a neck disorder, claimed as neck pain, is granted.

Service connection for a low back disorder, claimed as back pain, is granted.

Service connection for headaches is granted. 





REMAND

The issues of service connection for (1) a right hip and pelvic condition, to include hip/pelvic displacement; (2) a left hip and pelvic condition, to include hip/pelvic displacement; (4) a right shoulder condition; (5) a left shoulder condition; and (6) nausea, require further development.  

Specifically, at the January 2015 Board hearing, the Veteran's attorney requested that the claims be remanded to afford the Veteran a VA examination.  See Board Hr'g Tr. 16.  The Board agrees.  Although a VA examiner previously gave an opinion in April 2010, this VA examiner did not evaluate the likely nature and origin of the conditions (as that was not the focus of the April 2010 VA examination).

With regard to the left hip, the Board wishes to specifically highlight the Veteran's January 2015 testimony that she was not having problems in her left hip and did not "recall saying that there was an issue with the left hip."  Board Hr'g Tr. 14-15.  Nonetheless, she expressly stated that "I want to continue with the left hip."  Board Hr'g Tr. 14.  Accordingly, to this extent, the Board will note that there is an indication that she may have previously had symptoms in the left hip previously, and it is not certain whether any underlying medical condition in the left hip remained extant at the time she filed her instant claim.  Therefore, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed hip, shoulder, and nausea disorders.  

Accordingly, the examiner is asked to review the relevant information in the record. Based on this review, the examiner is asked to address each of the following questions:

(a) Provide a current diagnosis for any and all disorders found extant in the right and left hips, right and left shoulders, and with regard to nausea.

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service, to particularly include a confirmed motor vehicle accident in May 1997?

(c) Notwithstanding the answer to question (b), is it at least as likely as not that a current disorder is proximately due to, the result of, or caused by any other medical condition, such as a neck and/or low back condition ?

(d)  Notwithstanding the answer to questions (b) and (c), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as a neck and/or low back condition?   If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, please, please address whether there is any *medical* reason to believe that the Veteran's recollection of her symptoms during and after service may be inaccurate or not medically supported.

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph  above, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


